                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LISETTE FERNANDEZ o/b/o I.F.                   :                  CIVIL ACTION
                                               :
                 v.                            :
                                               :
ANDREW SAUL, Commissioner of                   :
Social Security                                :                  NO. 18-473

                                           ORDER

       AND NOW, this 30th day of September, 2019, upon consideration of Plaintiff’s Request

for Review of the adverse decision of the Commissioner of Social Security (Docket No. 3) and all

documents filed in connection therewith, and after careful review of the Report and

Recommendation of United States Chief Magistrate Judge Linda K. Caracappa (Docket No. 21),

and Plaintiff’s Objections thereto (Docket No. 24), IT IS HEREBY ORDERED as follows:

       1.     Plaintiff’s Objections to the Report and Recommendation are OVERRULED;

       2.     The Report and Recommendation is APPROVED and ADOPTED;

       3.     The Plaintiff’s request for review of the adverse decision of the Commissioner of

              Social Security is DENIED;

       4.     JUDGMENT is ENTERED in favor of the Defendant; and

       5.     The Clerk of Court shall CLOSE this case



                                                   BY THE COURT:



                                                   _S/ JOHN R. PADOVA____
                                                   John R. Padova, J.
